Citation Nr: 0308306	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




REMAND

The veteran had active duty from February 1952 to February 
1954.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in February 2000 and April 
2000.  The Board of Veterans' Appeals (Board) remanded the 
case to the RO in April 2001.  After the Board's remand, the 
RO service-connected generalized anxiety disorder.  
Accordingly, the claim for service connection for generalized 
anxiety disorder is no longer on appeal to the Board.

Upon review of the veteran's claims folder in April 
2001, it was unclear whether the veteran continued 
to desire a hearing, and if so, where and before 
whom.  As late as February 2001, he had indicated 
that he wanted a hearing at the RO.  

The attorney for the Board clarified with the 
veteran in April 2001 that he could have a hearing 
before RO personnel and before the Board, either in 
person or in the form of a videoconference hearing.  
He indicated that he wanted a videoconference 
hearing before a Member of the Board of Veterans' 
Appeals (Board).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board of Veterans' Appeals 
(Board).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

